DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The parentheses around “unit: GPa” in claim 1 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.  For the purpose of further examination, it is taken that the text within the parentheses further limits the claim.  Appropriate correction is required.
Regarding claim 2: The parentheses around “unit: °C” in claim 1 render the claim indefinite and must be removed.  It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an 
Regarding claim 6: The term “type” in claim 6 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to delete the word.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (JP 2012-241179) using the English language machine translation provided in the IDS for citations.
Regarding claims 1-5: Iwami et al. teaches a composition comprising an epoxy resin having 2 functional epoxy groups and a polyfunctional epoxy resin (claim 1).  Epoxy resins are thermosetting resins.  The amount of the bifunctional epoxy resin is 20-55% by mass (claim 2) per all epoxy resins, making the polyfunctional epoxy resin in an amount of 45-80%, which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use overlapping amounts of the bifunctional thermosetting compound/epoxy compound and overlapping amounts of the polyfunctional thermosetting compound/epoxy compound and would have been motivated to do so since Iwami et al. teaches they are acceptable amounts to achieve the disclosed invention.
While Iwami et al. does not directly teach the properties claimed in claims 1-3, these are latent properties of the disclosed invention.  Mere recognition of latent 
Regarding claim 6: Iwami et al. teaches a naphthalene epoxy resin (claim 2).
Regarding claim 7: Iwami et al. teaches a phenolic compound (claim 7).
Regarding claim 9: Iwami et al. teaches 100 parts of an inorganic filler to 100 parts by mass of the composition (claim 2).
Regarding claim 10: Iwami et al. teaches silica, boehmite, or alumina (claim 10).
Regarding claim 11: Iwami et al. teaches a metal foil clad laminate (para. 60).
Regarding claim 12: Iwami et al. teaches a printed wiring board (para. 60).
Regarding claim 13: Iwami et al. teaches a multilayer printed wiring board (para. 60).
Regarding claim 14: Iwami et al. teaches a prepreg comprising a base material/substrate which has the composition impregnated (para. 24).
Regarding claim 15: Iwami et al. teaches a glass cloth manufactured by Nitto, Ltd. named WEA 116e, which is an E glass cloth (para. 75).
Regarding claim 16: Iwami et al. teaches a laminate comprising a prepreg (para. 76).
Regarding claim 17: Iwami et al. teaches a metal foil clad laminate having a prepreg and a metal foil stacked on both surfaces of the prepreg (para. 76).
Regarding claim 18: Iwami et al. teaches a prepreg/insulating layer formed using a prepreg and a conductor layer/copper foil stacked on the surface of the prepreg (para. 76).
Regarding claim 19: Iwami et al. teaches a multilayer printed wiring board comprising stacked layers of prepreg/insulating layers and copper foil/conductor layers (para. 76-77).  The prepreg was cured (para. 75).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami et al. (JP 2012-241179) as applied to claim 7 as set forth above and in view of Ashizawa et al. (JP 05-318653) using the English language machine translation provided in the IDS for citations.
Regarding claim 8: Iwami et al. teaches the basic claimed composition as set forth above.  Not disclosed is the amount of the bifunctional phenol compound.  However, Ashizawa et al. teaches a similar composition comprising 40 parts of bisphenol A (example 1), which overlaps the claimed range.  Iwami et al. and Ashizawa et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin prepregs and laminates.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the bifunctional phenolic compound in the amount of Ashizawa et al. in the composition of Iwami et al. and would have been motivated to do so in order to achieve an adequately cured product.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767